Citation Nr: 1812504	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to July 1957.  

This current matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Service connection was denied for bilateral hearing loss and for tinnitus in a July 2016 rating decision.  The Veteran did not appeal these determinations.  He instead requested reopening later in July 2016, prior to expiration of the period to appeal.  This constitutes new and material evidence.  38 C.F.R. § 3.156(b).  Such evidence is considered in conjunction with the original claim as opposed to a renewed claim.  Id.  Thus, the aforementioned rating decision never became final.  

In an August 2016 rating decision, service connection for bilateral hearing loss, for tinnitus, and for a respiratory condition was denied.  The Veteran appealed each of these determinations.  Review of the claims file at this time reveals that Board adjudication can proceed without delay concerning service connection for a respiratory disorder.  However, additional development is required prior to Board adjudication concerning service connection for bilateral hearing loss and for tinnitus.  These issues therefore are REMANDED.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).  

FINDING OF FACT

The Veteran has not had a respiratory disorder at any time during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Full notification in May 2016 was followed by initial adjudication via the July 2016 and August 2016 rating decisions.  Service personnel records, service treatment records, and VA treatment records are available.  No private treatment records are available.  Indeed, none have been submitted by the Veteran or his representative, and none have been identified so that they could be obtained by VA on his behalf.  The Veteran finally has not been afforded a VA medical examination or opinion.  Such is necessary when, among other things, there is evidence of a current disability or at least persistent or recurrent symptoms of a current disability.  McLendon, 20 Vet. App. at 79.  As discussed below, this requirement is not met.

Neither the Veteran nor his representative has raised any deficiencies regarding the duty to notify or to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  Only the most relevant evidence must be discussed in addressing the merits.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  As such, the discussion below is limited to this evidence and that required to address any contentions raised.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  

II.  The Merits-Service Connection For A Respiratory Disorder

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct service connection requires a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or if chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection is presumed when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  

For service connection to be granted under any theory of entitlement, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his original claim in May 2016.  VA treatment records, which are dated from January 2015 to April 2017, do not include a diagnosis of any respiratory disorder.  They also are silent with respect to persistent or recurrent symptoms of any respiratory disorder.  For example, neither shortness of breath nor wheezing was referenced frequently.  While the Veteran often complained of chest pain/tightness and tiredness, both were attributed to a heart disorder rather than a respiratory disorder.

March 2017 VA treatment records reveal that chest X-rays were abnormal, as calcified pleural plaquing was seen on the left and the same was suggested on the right.  A baseline computerized tomography (CT) scan was recommended.  April 2017 VA treatment records convey that the scan was completed.  It showed a noncalcified 6 millimeter left upper lung nodule, calcified granuloma in the right lower lung, and scattered pleural plaques bilaterally.  The impression included the nodule, with all other findings being deemed benign.  This nodule later was classified as small.  The Veteran was advised to have a repeat CT scan in a year.  Nothing followed.  In other words, no management or treatment was recommended to address the nodule.  It accordingly was not of much significance.

As the Veteran's chest was assessed as aforementioned, reference to any respiratory disorder or persistent or recurrent symptoms of such a disorder in existence would be expected.   Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  That there are no references strongly suggests that there is no disorder or persistent or recurrent symptoms thereof.  Finally, the Veteran is a lay person because there is no indication that he has a medical background.  A lay person is competent to diagnose a disability only if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple and readily observable disabilities which a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  A respiratory disorder is not simple and readily observable.  There indeed may be no external symptoms like there are for the aforementioned disabilities.  Whether external or internal, symptoms further may be caused by any of a number of different disabilities.  This is why various tests, such as X-rays and CT scans, are utilized for diagnostic purposes.  Next, it is reiterated that no medical diagnosis has been made.  There thus is no contemporaneous or later medical diagnosis.  There also is no description of symptoms, as none has been provided by the Veteran.

In conclusion, the preponderance of the evidence is against finding that the Veteran currently has a respiratory disorder or even persistent or recurrent symptoms of a respiratory disorder.  This means there is no doubt to afford to his benefit.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This service connection claim is denied without more.  Indeed, consideration of whether the other criteria for establishing service connection under any theory of entitlement have been met is unnecessary in light of the aforementioned determination.

ORDER

Service connection for a respiratory disorder is denied.


REMAND

With respect to bilateral hearing loss and tinnitus, a September 2016 VA treatment record indicates that the Veteran "follows with audiology."  No records from this department are available, however.  They must be requested.  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, VA treatment records dated in 2015 and 2016 mention asymmetrical hearing loss and hearing loss particularly in the left ear.  Mention was not made of tinnitus, but the Veteran is competent even as a lay person to identify it.  Charles, 16 Vet. App. at 370.  No VA medical examination or opinion has been afforded to him, but the first requirement for doing so therefore has been met.

The other requirements include evidence of an event, injury, or disease during service or manifestation of a disease during its applicable presumptive period thereafter, an indication of a nexus between that and the current disability or symptoms thereof (a low threshold), and insufficient evidence for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Service treatment records are negative for relevant complaints or treatment, and only whisper and spoken voice hearing tests were performed.  Per the Veteran's DD-214, he was a stock clerk.  Yet it also reflects that he served at a naval air station.  Noise exposure during service and a link between it and his current disabilities, as he contends, therefore is possible but unconfirmed.  As such, arrangements must be made for an examination complete with an opinion.  

Accordingly, a REMAND is directed for the following directives.  [Please note that expedited handling is requested because this matter has been advanced on the Board's docket.]

1.  Make as many requests as necessary to obtain any VA treatment records from the audiology department concerning the Veteran.  Associate all records procured with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  After completing paragraph 1, arrange for the Veteran to undergo a VA medical examination regarding hearing loss and tinnitus.  The examiner shall review the claims file, interview the Veteran regarding his relevant history as well as his current symptoms, and conduct all necessary tests.  Any hearing loss, whether bilateral or in only one ear, and tinnitus next shall be diagnosed.

For each diagnosis, the examiner next shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) related to noise exposure during the Veteran's service or to his service otherwise.  A clear and full explanation shall be provided in support of the opinion.  Pertinent medical principles and evidence thus should be discussed.  A copy of, or at least a citation to, any medical literature discussed also should be provided.  Each of the aforementioned actions finally shall be documented by the examiner in a report to be placed in the claims file.  

3.  Finally, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Issue a rating decision for any determination that is favorable to the Veteran and a supplemental statement of the case (SSOC) for any that is unfavorable to him.  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required until the Veteran is notified.  However, he is advised of his obligation to cooperate with VA.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional argument and/or evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the




(CONTINUED ON NEXT PAGE)
Board or the United States Court of Appeals for Veterans Claims are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.  It further is reiterated that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


